Citation Nr: 0428564	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-14 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May 2002 to July 2002.

This matter arises before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim seeking 
entitlement to service connection for right shoulder injury.

The veteran appeared before the undersigned Veterans Law 
Judge via videoconference in May 2004.


FINDINGS OF FACT

1.	The veteran's right shoulder disability did not preexist 
service.

2.	The veteran initially injured his right shoulder during 
basic training in June 2002 and was examined for the 
right shoulder during service.

3.	The veteran currently suffers from chronic subluxation of 
the right shoulder as a result of the injury during 
service.


CONCLUSION OF LAW

	Service connection for the chronic subluxation of the 
right shoulder is warranted. 38 U.S.C.A. §§ 1110, 5103 (West 
2002), 5103A; 38 C.F.R. §§ 3.303, 3.304 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that at the veteran's induction 
examination in May 2002, the veteran's right shoulder and 
other upper extremities were evaluated as normal. He was seen 
in June 2002 for pain in his right shoulder, which was 
repeatedly dislocating from its joint. An examination 
revealed a subluxed shoulder, resulting in tenderness and a 
decreased range of motion due to pain. The veteran was 
diagnosed with a pre-existing condition of bilateral shoulder 
instability and ultimately discharged from service in July 
2002 for not meeting medical fitness standards for 
enlistment.

The veteran underwent a VA examination in August 2002. Both 
shoulders were examined, and X-ray reports revealed no 
obvious bone deformities. No pain was noted on the joint 
motion and there was no limitation noted by pain, fatigue, 
weakness, or lack of endurance. There was no edema, effusion, 
or instability noted. The physician reported that the veteran 
had shown him the anteroinferior motion where there was 
tenderness with some subluxed changes, which the physician 
remarked appeared chronic in nature. The physician's 
assessment was that the right shoulder pain and subluxation 
was the result of a history of right shoulder pain and a 
history of chronic subluxation.

The veteran states that he has no previous history of a 
shoulder condition prior to service. Development letters were 
sent to the veteran's pre-service private physicians, Dr. 
G.D. and Dr. K.M.D. Only Dr. K.M.D. responded, indicating his 
office had no evidence of treatment for a shoulder condition. 
On his Form 21-4142 the veteran reported no treatment by 
either physician for his shoulder.

In the veteran's February 2003 Notice of Disagreement, he 
wrote that his shoulder problem began approximately during 
his third week of basic training during repetitive physical 
and gun firing exercises, in which he performed push ups and 
fired weapons. He indicated that when firing the gun, his 
shoulder repeatedly popped in and out of place, resulting in 
severe pain. In his May 2003, I-9 Appeal to the Board, the 
veteran reiterated his claim of having no prior history of a 
shoulder condition, claiming he was bailing hay and cutting 
trees with no disability before he entered service. 

At the veteran's videoconference hearing in May 2004, the 
veteran testified that when he first arrived at basic 
training, he was pushed and shoved off the bus he was riding 
on, causing him to sustain an injury that was likely 
aggravated by the physical and gun fire exercises he 
performed three weeks later. The veteran also expressly 
disputed the account in the record (which appears in the 
March 2003 Statement of the Case and the August 2002 VA 
physician's report) that when he was three years old he had 
injured his right shoulder when his brother jerked the 
shoulder from its joint. He testified that it was his right 
elbow injury that he sustained when he was three, not his 
shoulder. He testified that he had no further problems noted 
in his shoulder prior to service. He also described episodes 
that he recurrently experienced, which he called popping, and 
attempted to demonstrate the dislocating action of his 
subluxed shoulder, causing his representative to note that he 
heard an audible popping sound. 

Analysis

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §1110, 
1131 (West 2002).

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto. Only such conditions as are 
recorded in examination reports are to be considered as 
noted. 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 
3.304 (b) (2004).
 
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b) 
(West 2002).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant. 
38 C.F.R. § 3.102 (2002).

As is true with any piece of evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).

The veteran's service medical records show that at his 
induction examination in May 2002, his upper extremities were 
evaluated as normal.  No specific findings were made 
regarding his right shoulder at that time, and on his 
enlistment Medical History Questionnaire, the veteran entered 
a negative response on whether he suffered from a painful 
dislocated shoulder, elbow, or wrist.

The veteran's pre-service medical history does not show that 
he was ever diagnosed or treated for a shoulder disorder. 
Thus, the veteran must be presumed to have been in sound 
condition at the time of his induction examination in May 
2002. Pursuant to 38 U.S.C.A. § 1111 (West 2002), every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination. See also 38 C.F.R. § 3.304(b). This presumption 
can only be overcome by clear and unmistakable evidence that 
a disability existed prior to service. Junstrom v. Brown, 6 
Vet.App. 264, 266 (1994). 

Based on the available record, the only evidence supporting 
the conclusion that the veteran's shoulder disorder existed 
prior to service consists of a conclusory statement in the 
service medical records and the August 2002 VA examination 
report. However, these reports are not supported by any 
contemporaneous clinical evidence of treatment for a shoulder 
disorder.  A bare conclusion, even one written by a medical 
professional, without a factual basis in the record does not 
constitute clear and unmistakable evidence sufficient to 
rebut the statutory presumption of soundness. See Junstrom v. 
Brown, 6 Vet.App. 264, 266 (1994); See also 38 U.S.C. § 1111 
(West 2002). For this reason, it must be determined that 
there is not clear and unmistakable evidence to rebut the 
presumption of soundness.

Thus, taken as a whole, the evidence is insufficient to rebut 
the presumption of soundness with regard to the veteran's 
right shoulder.  The references to treatment before service 
are undocumented, and the veteran denies that he had a 
shoulder disorder before service.  In the absence of clear 
and unmistakable evidence of a pre-existing right shoulder 
disorder, it must be concluded, as a matter of law, that the 
veteran's shoulder disorder did not begin before service.  As 
the evidence shows treatment for a shoulder disorder in 
service, with continuing shoulder symptoms leading to the 
current diagnosis of chronic right shoulder subluxation, 
doubt must be resolved in favor of the veteran, and service 
connection must be granted.  38 U.S.C.A. § 5107 (b) (West 
2002).

As the veteran has been granted the benefit he was seeking 
(service connection for a right shoulder disability), it is 
determined that no further development is required under the 
Veterans Claims Assistance Act of 2000.

ORDER

Service connection for chronic subluxation of the right 
shoulder is granted.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



